     Case 1:21-cr-00097-HYJ ECF No. 42, PageID.134 Filed 05/18/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                             Case No. 1:21-CR-97

v.                                                    Hon. Hala Y. Jarbou

TIMOTHY EDWARD SWEENEY,

               Defendant.
                                             /

                            REPORT AND RECOMMENDATION

               Pursuant to W.D. Mich. LCrR 11.1 and upon a request of the district court, I

conducted a felony plea hearing in this matter on May 18, 2021, after receiving the written consent

of the defendant, the defendant's attorney, and the attorney for the government. These consents

were also placed on the record in open court.

               Defendant Timothy Edward Sweeney is charged in Counts 1 and 2 of an

Information with attempted sex trafficking of a minor, and coercion and enticement of a minor.

On the basis of the record made at the hearing, I found that defendant was competent to enter pleas

of guilty and that the pleas were knowledgeable and voluntary with a full understanding of each

of the rights waived by the defendant, that the defendant fully understood the nature of the charges

and the consequences of the pleas, and that the defendant's pleas each had a sufficient basis in fact

which contained all of the elements of the offenses charged.

               I inquired into the plea agreement. I found the plea agreement to have been

knowingly and voluntarily made and found that it fully reflected all of the promises made by the


                                                 1
   Case 1:21-cr-00097-HYJ ECF No. 42, PageID.135 Filed 05/18/21 Page 2 of 2




parties.

                Accordingly, I accepted the pleas of guilty, subject to final acceptance of the pleas

by the District Judge, and I specifically reserved acceptance of the plea agreement for the District

Judge. I ordered the preparation of a presentence investigation report.

                                        Recommendation

               Based upon the foregoing, I respectfully recommend that the defendant's pleas of

guilty to Counts 1 and 2 of the Information be accepted, that the Court adjudicate the defendant

guilty of those charges, and that the written plea agreement be accepted at, or before, the time of

sentencing.



Dated: May 18, 2021                                   /s/ Ray Kent
                                                      RAY KENT
                                                      United States Magistrate Judge


                                     NOTICE TO PARTIES

               You have the right to de novo review by the district judge of the foregoing findings.
Any application for review must be in writing, must specify the portions of the findings or
proceedings objected to, and must be filed and served no later than fourteen (l4) days after the plea
hearing. See W.D. Mich. LCrR 11.1(b). A failure to file timely objections may result in the
waiver of any further right to seek appellate review of the plea-taking procedure. See Thomas v.
Arn, 474 U.S. 140 (1985); Neuman v. Rivers, 125 F.3d 315, 322-23 (6th Cir.), cert. denied, 522
U.S. 1030 (1997); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 2
